 In the Matter of OWENS-CORNING FIBERGLAS CORPORATIONandLODGE463, INTERNATIONAL ASSOCIATION OF MACHINISTSCases Nos. 8-RC--356 through 8-RC 64.-Decided June 14,1949DECISIONDIRECTION OF ELECTIONSANDORDERUpon separate petitions duly filed, a con^ohdatecl hearing washeld before Carroll L. Martin, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirined.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning,of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :In Cases Nos. 8-RC-356, 357, 358, 359, 363, and 364, the Petitionerseeks either (1) separate units composed, respectively, of the welders,painters, blacksmiths, ironworkers, sheet metal workers, and pipe fit-ters, and their helpers and apprentices, employed both in the factoryand the research laboratory 1 of the Employer's Newark, Ohio, plant;or (2) a single unit composed of all the employees requested in theindividual petitions. In Cases Nos. 8-RC-360, 361, and 362, the Peti-tioner seeks either (1) separate units of the millwrights, their helpers'The Petitionerstated atthe hearingthat it wouldbe willing,however,to representthe sheet metal workers and the pipe fitters in separate'factory-and laboratory units, ifthe evidenceindicatedthatonly such separate units were appropriate.84 N. L.R. B, No. 34.298 OWENS-CORNING FIBERGLAS CORPORATION299and apprentices, in the fiber forming department, in the machine shop(both the foregoing being in the research laboratory), and in the fac-tory; 2 or (2) a-single unit composed of all the millwrights requestedin these individual petitions. It is the Employer's contention that allthe proposed units are inappropriate because they are heterogeneousgroupings of employees not functionally distinct from other hourlyemployees in the plant. It contends that the only appropriate unit isa single plant-wide unit of all its production and maintenance em-ployees.The Employer operates plants in several States, including the plantat Newark, Ohio, which alone is involved in this proceeding.At thisplant the Employer manufactures such fibrous glass products as insu-lating wool and air filters, employing approximately 1,600 hourlyworkers. It also operates a research laboratory, employing about 400hourly workers, for the development of new products and machinery,for all the Employer's plants.The factory unit of the Newark plantis supervised by a manager, while the research laboratory is super-vised by the corporation's vice president in charge of research.Thesetwo units of the Newark plant are located within the same fencedarea, and share cafeteria and medical facilities and such departmentsas personnel and purchasing, in common.Generally, all maintenance work for the factory is supplied by itsplant engineering department, one of the 38 departments into whichthe factory is organized.3 In one of that department's 5 sections arethe ironworkers, blacksmith, pipe fitters, sheet metal workers, andpainters, whom the Petitioner seeks to represent in the factory, andalso auto mechanics and carpenters whom it does not seek to represent.The research laboratory is divided into 12 departments, 3 of which,fiber forming, machine shop, and pilot plant, contain employeessought to be included in one or more of the units which Petitioner re-quests.Maintenance work for the laboratory is not assigned to a'The Petitioner was permitted at the healing to amend its petitions to request also aseparate unit of millwrights in the pilot plant of the laboratory, or to have them includedin the single unit of all nullwiights, if that was found to be appropriate3Some of those in the crafts here sought,including ironworkers,welders, pipe fitters,sheet metal workers, and millwrights in the factory, together with some carpenters andelectricians,are engaged for 6 to 8 months each year in tearing down and rebuilding thetanks and controls used in producing the raw material for the Employer's productsAcomplete tank rebuild takes at least 30 days, and during part of that period the pioductionworkers assigned to the tank are employed as plant engineering department helpers, work-ing closely with that department's regular employees in getting the tank back into produc-tionAlthough the tank rebuild requnes close cooperation by the production and mainte-nance employees who are uuorking together,each craft performs only`its particular specialtyThe production employees are used mainly as unskilled helpers . A tank is rebuilt onceabout every 2 years, and during that period will have one "checker change"when it will beshut down 5 to 8 days for repairs It thus appears that the production workers assignedto help on a tank rebuild and "checker change" actually spend a small percentage of theirtime in any 1 year in this maintenance function 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDsingle department,'but, is done.by employees of 'the various operatingdepartments.11, ..'' `,Althoughthe Employer has no formal apprenticeship program forits skilled maintenance worker's,'all such classifications are graded ineither'three or four steps from trainee to highly skilled worker.' Sometraining is done onthe job,'and 2 to 4 years is necessary for acquisi-tion of full skill in each''of these'classificationsMost of the em-ployees petitioned for, both'in the factory"and the research labora-tory, spend varying portions of their time outside the area where they,report for work and wheretools are kept, because,'as mainte-nance'employees,' 'theirwork'requiresthem to'service and repairmachinery and facilities throiighout-,the plant.All jobsin the fac-tory and laboratory are evaluated under a single classification system:The Petitioner requests either a separate unit for each craft groupit seeks to represent,or a single unit composed of these same groups,,but excluding the millwrights.We believe that a single multicraftunit of these maintenance employees is inappropriate because it wouldbe composed of employees with unrelated skills, assigned to variousdepartments which are not under the same ultimate supervision 4Furthermore,such a unit would not include all the possible craftgroups in the plant, such as electricians and machinists,who are pres-ently represented,and millwrights and carpenters who are not pres-ently represented.The proposed craft unitsWe have heretofore found units smaller than plant-wide to be ap-propriate at the Newark plant.Thus, in 1944, we directed elec-tions 5 among all electricians in the factory and laboratory, and amongmachinists, their helpers and apprentices, tool and die makers, andwelders in the laboratory machine shop.As a result of these elec-tions we certified the International Brotherhood of Electrical Work-ers,AFL, as bargaining representative for the electricians, and thePetitioner for the machine shop group. In March 1949, after Board-directed elections,6 we certified the Petitioner as bargaining repre-sentative for a unit of powerhouse employees, and a unit of toolmakers, machinists, and tool crib employees in the machine repairdepartment of the factory.We have also certified the Petitioner for4Matter of National Carbon Company,80 N. L. R.B 831 ;Matter of Johns-ManvilleProducts Corporation,80 N. L. R. B 602. But cf.Matter of Armstrong Cork Company,80 N L. R. B.1328, in which we found an entire maintenance department,which consistedof separate crafts under the same ultimate supervision, to be appropriate where,as here,there was no previous collective bargaining history.5Matter of Owens-Corning Fiberglas Corporation,57 N. L.R. B. 345.6Matter of Owens-Corning Fiberglas Corporation,81 N. L.R. B. 441. OWENS-CORNING FIBERGLAS CORPORATION301a unit of machinists in the fiber forming department of the labora-tory, following a consent election held after the same hearing that re-sulted in the direction of elections referred to above.There is no history of collective bargaining on a plant-wide basis.Elections based on plant-wide units were conducted in 1942, 1945, and1946, resulting, in each case, in a majority of the eligible votes beingcast against representation by any labor organization.Welders:The Petitioner, in Case No. 8-RC-356, as amended at thehearing, seeks a unit of all the welders in the factory and laboratory,including the alloy welders in the laboratory, but excluding the bench-men in the precious metals fabricating department of the factory.The Petitioner is already the collective bargaining representative for11 other welders, who are a part of a machine-shop unit in the labora-tory.'The welders whom the Petitioner seeks in the factory are all,in the plant, engineering department, but are under 2 different im-mediate supervisors, each of whom also supervises employees engagedin other types of work.These welders do work which requiressimilar degrees of skill.The alloy welders in the laboratory, how-ever, and the benchmen in the factory, weld onlyprecious metalsand alloys, using hydrogen gas exclusively in these operations.Asthere seems to be no difference in either the work or the skills of thealloy welders and the henchmen, we see no reason to distinguish be-tween them as to inclusion in the unit.We believe that the welders inthe plant engineering department, the benchmen in thepreciousmetals fabricating department of the factory, and the alloy weldersin the laboratory compose a skilled craft group of a type which wehave found may constitute a unit appropriate for collectivebargaining.8Painters :All the painters in the factory areassignedto the plantengineering department, while the one painter in the laboratory isassigned to the machine shop.Although the, painter in the laboratoryis under separate supervision, uses a different locker room and timeclock, and works in a different location, lib performs the same type,ofwork as the painters in the factory.The most highly skilled paintersmustbe able to use both brush and spray equipment, as necessary, inpainting machinery, office and factory interiors, and refinishing furni-ture.We find that the painters are skilled craftsmen whose represen-tation in a separate unit is feasible.9Blacksmiths :There is only one blacksmith employed at the plant.We shall dismiss the petition in Case No. 8-RC-358 because, under4Matter ofOwens-CorningFiberglasCorporation,57 N. LR. B., 345.8Matter of Potash Company of America,80 N L R B 1035Matter of United StatesPotash Company, 77 NL R.B. 947.853396-50-vol 84-23 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDwell-established principles, a one-man unit is not found appropriatefor collective bargaining purposes.'°Ironworkers :The ironworkers in the plant are all employed in theplant engineering department of the factory.They cut, weld, fabri-cate, and erect iron shapes and beams necessary for construction andmaintenance of production equipment.We find them to be skilledcraftsmen whose representation in a unit of their own is feasible.Sheet metal workers:There are 9 sheet metal workers in the fac-tory, 2 of whom spend practically all their time doing maintenancework on the tanks. The others construct and repair gutters and'machinery guards.There are 11 sheet metal workers in the labor-atory machine shop, who construct and install ducts, gutters, andmachinery guards in the laboratory.Although the 2 groups donot work together, and are rarely interchanged, we find that the com-bined group consists entirely of skilled craft workers.We shall,therefore, establish them in a separate bargaining unit 11Pipe fitters :There are seven pipe fitters in the laboratory machineshop who maintain the refrigeration and air conditioning pipes in thelaboratory and build manifolds for production machinery used inall the Employer's plants.The single pipe fitter in the pilot plant ofthe laboratory does similar maintenance work, and possesses skills-equivalent to those of the machine shop pipe fitters.There are alsosix pipe fitters who work in the plant engineering department of thefactory, building water jackets for the tanks and maintaining thepiping facilities of the factory.We find that all the pipe fitters in theplant constitute a skilled craft group to which separate representationmay be accorded.12Millwrights :The Petitioner has requested 4 separate units of all themillwrights employed in the plant.There are 17 millwrights in theplant engineering department of the factory, and 18 millwrights inthe research laboratory, assigned to the machine shop, pilot plant andfiber forming departments.They are all engaged in lining up,placing, and getting into operation the plant's heavy machinery and'inmaking all changes on the setting of such machinery. They installand change fans, motors, conveyors, bearings, and other equipment-necessary to the proper operation of the production machinery.Wehave frequently found that millwrights are members of a craft forwhom separate representation is feasible and may be granted.13We10Matter of Griffin Wheel Company,80 N L R B. 1471"MatterofWatermanSteamship Corporation,78 N L R B 2012Matterof Tan Processing Corporation,78 N L R B 9613MatterofVictorElectricCompany,79 N L R.B 373,Matter of Certain-Teed Prod-ucts,78 N L R. B 935. OWENS-CORNING FIBERGLAS CORPORATION303see no reason to create more than 1 bargaining unit for all the mill-wrights in the plant, as we find no substantial differences in theirduties or skills.We find, in accordance with the foregoing, that the followinggroups of employees at the Employer's plant at Newark, Ohio, includ-ing in each group all such employees both in the factory and lab-oratory, but excluding all supervisors as defined in the Act, constituteseparate units appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:(1)All welders, including alloy welders in the laboratory andhenchmen in the precious metals fabricating department of the fac-tory, but excluding welders in the laboratory machine shop.(2)All painters.(3)All ironworkers.(4)All sheet metal workers.(5)All pipe fitters.(6)All millwrights.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, butnot later than 30 days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Eighth Region,and subject to Sections 203.61 and 203.62 of National Labor Rela-tions Board Rules and Regulations-Series 5, as amended, amongthe employees in the units described in paragraph numbered 4, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction of Election, including employees whodid not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and alsoexcluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented, forpurposes of collective bargaining, by Lodge 463, International Asso-ciation of Machinists.ORDERUpon the basis of the entire record in these consolidated cases, theNational Labor Relations Board hereby orders that the petition,filed in Case No. 8-RC-358, be, and it hereby is, dismissed.